Motions for leave to appeal are granted; and it is further
ORDERED that partial relief is granted, limited solely to the extent that
1) in the pending administrative hearing on the Commissioner’s recommended denials of movants’ applications for a certificate of need, movants’ will be permitted to address the Commissioner’s decision granting a certificate of need to Newark Beth Israel Medical Center, and
2) movants’ appeals to the Appellate Division from the Commissioner’s decision granting a certification of need to Newark *323Beth israel Medical Center are stayed, pending the completion of the administrative proceedings.
Jurisdiction is not retained.